411 F.2d 678
UNITED STATES of America, Plaintiff-Appellee,v.Flavis C. PIERCE, Defendant-Appellant.
No. 26945 Summary Calendar.
United States Court of Appeals Fifth Circuit.
May 20, 1969.

H. T. Carter, Columbus, Miss., court appointed, for appellant.
Flavis C. Pierce, pro se.
H. M. Ray, U. S. Atty., William M. Dye, Jr., Asst. U. S. Atty., Oxford, Miss., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is from a conviction for causing to be transported in interstate commerce, with fraudulent intent, a falsely made and forged check, knowing it to be falsely made and forged. 18 U. S.C.A. § 2314.1


2
The refusal to grant a continuance at the request of appellant because of the absence of a defense witness was in the discretion of the trial court, and that discretion was not abused. Barnes v. United States, 374 F.2d 126 (5th Cir.), cert. denied, 389 U.S. 917, 88 S. Ct. 246, 19 L. Ed. 2d 273 (1967). McShann v. United States, 38 F.2d 635 (5th Cir. 1930).


3
The court did not err in admitting the testimony of the witness Charles Leverett of admissions made to him by appellant concerning where appellant had secured checks of the type which he was charged with transporting, even though the admissions implied the checks had been stolen. Matthews v. United States, 5 Cir. 1969, 407 F.2d 1371, Mar. 3, 1969; Samora v. United States, 5 Cir. 1969, 406 F.2d 1095.


4
Affirmed.



Notes:


1
 Under Rule 18 the Court has placed this case on the Summary Calendar for disposition without oral argument. See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, pt. I; Floyd v. Resor, 5 Cir., 1969, 409 F.2d 714, 715, n. 2